Citation Nr: 1235591	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-32 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran had active service from April 1969 to April 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2009, the Veteran testified at before the undersigned Veterans Law Judge and a copy of the hearing transcript is associated with the record.

In January 2011, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 memorandum decision, the Court vacated the Board's January 2011 on the issue of hearing loss and remanded the matter for readjudication consistent with the Court's decision.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim, which include VA treatment records obtained through CAPRI (Compensation aned Pension Records Interchange), received in May 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss disability.  VA has a duty to assist claimants in the development of their claims to include "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  VA is not required to provide a medical examination in all cases; however, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one."  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  A medical examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet.App. 102, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)); Green, 1 Vet.App. at 124.  When an examination is provided, the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl, 21 Vet.App at 124-25.  Thus, "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

In this case, the Veteran served on active duty from April 1969 to April 1971, including service in the Republic of Vietnam from September 1969 to September 1970.  His military occupational specialty was basic field artillery and he served with several artillery units as a cannoneer and ammunition handler.  His service medical records do not show any complaints of or treatment for bilateral hearing loss.  His separation examination revealed normal hearing.

In January 2011, the Board denied the claim for hearing loss disability, relying primarily on an August 2007 VA examination.  The Court found that report of VA examination dated in August 2007 is inadequate because the VA examiner's sole rationale for his negative nexus opinion was that the Veteran's "[s]eparation hearing test was completely normal."  The Court held that "Such a bald statement without adequate reasoning renders the examination inadequate and the Board therefore erred in relying upon it."  Citing Nieves-Rodriguez, 22 Vet.App. at 304; Stefl, 21 Vet.App. at 120; see also Hensley v. Brown, 5 Vet.App. 155, 158-59 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding relevant treatment records identified by the Veteran or his representative and undertake any other development deemed necessary.

2.  The RO should conduct a review of the Virtual VA electronic claims file associated with the Veteran's claim.  If documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.

3.  Report of VA examination dated in August 2007 should be returned the examiner for an addendum to the prior medical opinion.  The examiner should opine on whether it is as likely as not (a 50 percent probability or more) that the Veteran's hearing loss disability is related to service, to include noise exposure and herbicide exposure.  The examiner may not rely solely on the normal hearing findings at service separation.  The claims file must be available for review.

A complete rationale for the opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she relied upon in reaching his/her conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

If the examiner is not available, the claims folders should be forwarded to another appropriate VA audiologist, who should be instructed to provide the required opinion with supporting reasons.  Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinion.

4.  Following completion of the above development, the RO should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

